DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/29/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejection of claims 1-13 over Nagase as evidenced by Milk Facts has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-13
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 7, 10
New claims: 					None
Claims currently under consideration:	1-13
Currently rejected claims:			1-13
Allowed claims:				None

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodock (US 2017/0027205) in view of Nagase (US 2010/0120667; IDS citation) as evidenced by Milk Facts (“Yogurt Production”, September 2016, Milk Facts, https://web.archive.org/web/20160920184004/http://www.milkfacts.info/Milk%20Processing/Yogurt%20Production.htm; previously cited).
Regarding claim 1, Brodock teaches a method for preparing a composition (corresponding to reaction flavors) [0018], wherein the method comprises: heating a solution comprising a reducing sugar [0023], [0027] to an appropriate temperature [0030] such as 105°C [0121] to induce a color reaction of sugar (corresponding to browning occurring during the Maillard reaction) [0023].  Brodock teaches that the solution comprises amino acids, but does not comprise proteins [0023], [0027].  Brodock also teaches that the pH of the solution is 0.5-8 [0029], which overlaps the claimed alkaline pH.  The selection of a value within the overlapping range renders the claimed alkaline solution obvious.  Although Brodock teaches that the composition is used in fermented milk products such as yogurt and kefir [0104], it does not teach that the composition is a fermentation promoting agent or that Streptococcus thermophilus is cultured in/on the fermentation substrate to which the fermentation promoting agent is added.
However, Nagase teaches a browning reaction product formed through a Maillard reaction [0023] wherein the browning reaction product is added to a fermentation substrate (corresponding to mixture of water, powdered milk, butter, and guar gum) [0065] along with a yogurt starter culture to ferment the fermentation substrate [0065].  Since yogurt starter cultures contain Streptococcus thermophilus as evidenced by Milk Facts (page 1, paragraph 1 under “Bacterial Cultures” heading), the method disclosed by Nagase is for promoting Streptococcus thermophilus fermentation and for culturing Streptococcus thermophilus in the fermentation substrate to ferment the fermentation solution as claimed.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Brodock by incorporating the Maillard reaction product into a fermented dairy product as taught by Nagase.  Since Brodock teaches that its reaction product is incorporated into fermented dairy products, but does not teach a method of incorporating the reaction product into the dairy product, a skilled practitioner would have been motivated to consult an additional reference such as Brodock in order to determine a suitable method of incorporating the reaction product into a fermented dairy product.  Therefore, the claimed fermentation promoting agent and the Streptococcus thermophilus being cultured in/on the fermentation substrate to which the fermentation promoting agent is added is rendered obvious.
Regarding claim 2, Brodock teaches the invention as described above in claim 1, including the temperature is 105°C [0121], which falls within the claimed range.
Regarding claim 3, Brodock teaches the invention as described above in claim 1, including the temperature is an appropriate temperature for the Maillard reaction [0030] such as 40-100°C (Nagase [0026]), which falls within the claimed range.
Regarding claim 4, Brodock teaches the invention as described above in claim 1, including alkaline solution comprises 10-30 wt.% of the reducing sugar [0027], which falls within the claimed concentration.
Regarding claim 5, Brodock teaches the invention as described above in claim 1, including the reducing sugar is glucose, galactose, fructose, arabinose, xylose, lactose, and dextrin [0026].
Regarding claim 6, Brodock teaches the invention as described above in claim 1, including the alkaline solution comprises hydroxide [0029] in an amount of 0.05-30 wt.% [0053], which falls within the claimed concentration.
Regarding claim 7, Brodock teaches the invention as described above in claim 1, including the alkaline solution comprises sodium hydroxide [0029] and potassium hydroxide (Nagase [0024]).
Regarding claim 8, Brodock teaches the invention as described above in claim 7, including the reducing sugar is lactose [0026] and the hydroxide is sodium hydroxide [0029] or potassium hydroxide (Nagase [0024]).
Regarding claim 9, Brodock teaches the invention as described above in claim 1, including the alkaline solution comprises a food material comprising a reducing sugar (corresponding to glucose, galactose, fructose, arabinose, xylose, lactose, dextrin, polymers, and starch derivatives) [0026]. 
Regarding claim 11, Brodock teaches the invention as described above in claim 1, including the fermentation substrate comprises yogurt starter culture (Nagase [0065]), which comprises Streptococcus thermophilus and Lactobacillus bulgaricus as evidenced by Milk Facts (page 1, paragraph 1 under “Bacterial Cultures” heading).  Therefore, Streptococcus thermophilus and Lactobacillus bulgaricus are mixed-cultured in the fermentation substrate as claimed.
Regarding claim 12, Brodock teaches a method for producing a milk-fermented food comprising fermenting a fermentation substrate comprising milk with the method according to claim 1 (Brodock [0104]; Nagase [0065]).
Regarding claim 13, Brodock teaches the invention as disclosed above in claim 12, including the milk-fermented food is fermented milk (Brodock [0104]; Nagase [0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brodock (US 2017/0027205) in view of Nagase (US 2010/0120667; IDS citation) as evidenced by Milk Facts (“Yogurt Production”, September 2016, Milk Facts, https://web.archive.org/web/20160920184004/http://www.milkfacts.info/Milk%20Processing/Yogurt%20Production.htm; previously cited) as applied to claim 9 above, and further in view of Meyer (Meyer, M., “Fruits in All Forms”, April 2016, Food Insight, https://foodinsight.org/fruits-in-all-forms/).
Regarding claim 10, Brodock teaches the invention as described above in claim 9, including the solution comprises a food material containing glucose and fructose as reducing sugars [0026].  It does not teach that the food material is fruit juice.
However, Meyer teaches that fruit juice is a source of fructose and glucose (page 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Brodock by using fruit juice as taught by Meyer.  Since Brodock teaches that the composition comprises the reducing sugars fructose and glucose, but does not disclose a source of the fructose or glucose, a skilled practitioner would have been motivated to consult an additional reference such as Meyer in order to determine a suitable source of fructose and glucose.  Therefore, the claim is rendered obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-13 over Nagase as evidenced by Milk Facts: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the alkaline solution does not comprise a protein.  Applicant argued that the alkaline solution of Nagase requires a protein and therefore, Nagase does not anticipate amended claim 1 and its dependents (Applicant’s Remarks, page 4, paragraph 2 – page 5, paragraph 6).
However, in the new grounds of rejection necessitated by the amendment of the claims, Brodock teaches an alkaline solution that does not comprise a protein as described in the rejection of amended claim 1 above.  Since new prior art has been applied to the current rejections, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791